DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John D. Ritchison on 3/11/2021.  
The application has been amended as follows: 
In paragraph 0020 of the specification, change “3 CB” to -- 3 C --.  
In paragraph 0031 of the specification, change “13 D” to -- 14 D --.  

Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “a support structure including a motor support, an electric motor, at least one propeller, a means for removably securing the electric motor to the support structure, at least one rechargeable electric battery, a means for removably securing the electric battery to the support structure, a means for mechanically interconnecting the propeller and motor, and a means for electrically connecting the at least one rechargeable battery pack to the electric motor; and a means for structurally 
Regarding claims 7 & 16, 
The prior art does not disclose or suggest the claimed “a support structure including a motor support, an electric motor, at least one propeller, a means for removably securing the electric motor to the support structure, at least one rechargeable electric battery, a means for removably securing the electric battery to the support structure, a means for mechanically interconnecting the propeller and motor, and a means for electrically connecting the at least one rechargeable battery pack to the electric motor; and a means for structurally interconnecting the support structure, the support band, and the fiber duct” in combination with the remaining claim elements as set forth in claims 7 & 16.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647